Exhibit 10.2

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

   LOGO [g92233ex10_2pg001.jpg]   

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St, London EC2N 2DB

Telephone: 44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

SUPPLEMENTAL CONFIRMATION

 

To:   

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:    Deutsche Bank AG, London Branch Subject:    Accelerated Stock Buyback
Ref. No.:    650272 Date:    September 3, 2015

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Deutsche Bank AG, London
Branch (“Deutsche”), with Deutsche Bank Securities Inc. acting as agent, and
Fifth Third Bancorp (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Deutsche and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of May 21, 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

    Trade Date:    September 3, 2015     Forward Price Adjustment Amount:   
[**]*     Calculation Period Start Date:    September 4, 2015     Scheduled
Termination Date:    December 4, 2015     First Acceleration Date:    [**]*

 

 

Chairman of the Supervisory Board: Dr. Paul Achleitner. Management Board: John
Cryan (Co-Chairman), Jürgen Fitschen (Co-Chairman), Stefan Krause, Stephan
Leithner, Stuart Lewis, Henry Ritchotte, Marcus Schenck, Christian Sewing.

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
European Central Bank and the BaFin, Germany’s Federal Financial Supervisory
Authority) and, in the United Kingdom, by the Prudential Regulation Authority.
It is subject to supervision by the European Central Bank and by BaFin, and is
subject to limited regulation in the United Kingdom by the Financial Conduct
Authority and the Prudential Regulation Authority.

   Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany, Local Court of Frankfurt am
Main, HRB No. 30 000; Branch Registration in England and Wales BR000005 and
Registered Address: Winchester House, 1 Great Winchester Street, London EC2N
2DB. Deutsche Bank AG, London Branch is a member of the London Stock Exchange.
(Details about the extent of our authorisation and regulation by the Prudential
Regulation Authority, and regulation by the Financial Conduct Authority, are
available on request or from www.db.com/en/content/eu_disclosures.htm)

 

*              CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

    Prepayment Amount:    USD 150,000,000.00     Prepayment Date:    September
9, 2015     Initial Shares:    6,538,462 Shares; provided that if, in connection
with the Transaction, Deutsche is unable to borrow or otherwise acquire a number
of Shares equal to the Initial Shares for delivery to Counterparty on the
Initial Share Delivery Date, the Initial Shares delivered on the Initial Share
Delivery Date shall be reduced to such number of Shares that Deutsche is able to
so borrow or otherwise acquire, and Deutsche shall use reasonable good faith
efforts to borrow or otherwise acquire a number of Shares equal to the shortfall
in the Initial Share Delivery and to deliver such additional Shares as soon as
reasonably practicable. The aggregate of all Shares delivered to Counterparty in
respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation.     Initial Share Delivery Date:    September 9, 2015     Ordinary
Dividend Amount:    [**]*     Scheduled Ex-Dividend Date:    September 28, 2015
    Termination Price:    [**]*     Additional Relevant Days:    The 5 Exchange
Business Days immediately following the Calculation Period.     Reserved Shares:
   The number of Reserved Shares set forth in Annex A to the Master Confirmation
shall be increased by 15,384,615 Shares.

3. Counterparty represents and warrants to Deutsche that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

[Remainder of Page Intentionally Blank]

 

 

*              CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Deutsche) correctly sets forth the terms of the agreement
between Deutsche and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Deutsche Bank Securities Inc., Facsimile No. 646-736-7122.

 

Yours faithfully, DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Lars Kestner

  Attorney in Fact By:  

/s/ John Arnone

  Attorney in Fact

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:  

/s/ Lars Kestner

  Managing Director By:  

/s/ John Arnone

  Managing Director

 

Agreed and Accepted By: FIFTH THIRD BANCORP By:  

/s/ James C. Leonard

  Treasurer:

[Signature Page to Supplemental Confirmation]